October 1, 1932.
The appeal herein was dismissed by Circuit Judge Sease because the defendants, who were the appellants, failed to perfect the same in accordance with the statutory requirements and the rules of Court. The appellants then moved in this Court for an order for permission to reinstate and docket the appeal.
It appears to our satisfaction that the appellants have not complied with our holdings in Wade v. Gore et al., 154 S.C. 262,151 S.E., 470, 471, as to reinstatement of appeals dismissed by the trial Courts. See, also, Fann v. State HighwayDepartment, 160 S.C. 156, 159 S.E., 617, and Wannamakerv. Johnson, 160 S.C. 157, 159 S.E., 617, where we followed the announcements in Wade v. Gore, supra, and refused to reinstate appeals.
The whole trouble as to the appeal in this case seems to have arisen because of a verbal understanding, or, more correctly *Page 152 
stated, a misunderstanding, between counsel. We said in Wade v. Gore, supra, on the subject of procuring consent of opposing counsel for further time to perfect an appeal, that "the proper and safer practice, for the protection of all parties, and for the Court as well, is to have such consent, if obtained, evidenced by writing."
We call attention also to Rule 15 of this Court, which is as follows: "No private agreement or consent between the parties or their attorneys, in respect to the proceedings in a cause, shall be binding, unless the same shall have been reduced in writing to the form of an order by consent and entered."
See, also, Rule 14 of the Circuit Court to the same effect.
The Court often regrets that it does not feel justified in reinstating appeals, but it becomes necessary to refuse reinstatement when counsel fail to follow plainly declared rules of the Court and statutory provisions concerning appeals.
The motion is refused.
                               EUGENE S. BLEASE, C.J., JOHN G. STABLER, J., JESSE F. CARTER, J., M.L. BONHAM, J., W.C. COTHRAN, A.A.J.